DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claims 2 and 12 are cancelled. Claim 18 is new. Claims 1, 3-11 and 13-18 are pending.
Status of Previous Rejections
The rejections of Claims 1 and 3-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendment.
The rejections of Claims 1, 3-7 and 11-15 under 35 U.S.C. 103 as being unpatentable over CN’610 (CN 103021610A, IDS dated 05/11/2020), and further in view of CN’838 (CN 105317838, IDS dated 05/11/2020) have been withdrawn in view of the amendment.
The rejections of Claims 8-10 and 16-17 under 35 U.S.C. 103 as being unpatentable over CN’610 (CN 103021610A, IDS dated 05/11/2020) in view of CN’838 (CN 105317838, IDS dated 05/11/2020), as applied to claim 1 above, and further in view of US’780 (US 2002/0125780) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 11, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN’607 (CN 103894607A) and further in view of CN’610 (CN 103021610A, IDS dated 05/11/2020).
Regarding claims 1 and 3-5, CN’607 teaches a ring-shaped sintered NdFeB magnet having coercivity of 1.32T and Br of 1.35 T ([0085] to [0097]). CN’607 does not teach a composite permanent magnet comprising a second ring-shaped magnet.
CN’610 teaches a composite permanent magnet, comprising multiple magnets made of different materials and discloses when different magnets are joined together along the axial direction, a composite magnet having a range of magnetic properties can be produced (Abstract; [0010] to [0047]). Thus, it would be obvious to one of ordinary skill in the art to join different magnets along the axial direction as taught by CN’610 with the magnet of CN’607 in order to make a composite magnet having different magnetic properties as disclosed by CN’610. CN’610 discloses that multiple sintered NdFeB magnet can be joined with multiple bonded NdFeB using adhesive (claims 1-4). It would be obvious to one of ordinary skill in the art that the ring-shaped sintered NdFeB magnet disclosed by CN’607 can be joined with multiple ring-shaped bonded NdFeB magnet as disclosed by CN’610. Thus, claims 1 and 3-5 are obvious over CN’607 in view of CN’610.
Regarding claims 6 and 15, CN’607 discloses that the magnet is ring-shaped (Abstract). CN’610 discloses that before each permanent magnet is fixed to each other by the adhesive, a surface of each permanent magnet is subjected to an activating process, including: (1) subjecting each permanent magnet to electrophoresis;  (2) immersing each permanent magnet subjected to the anti-corrosion treatment in an adhesion promoter to perform surface activating treatment;  and (3) applying an adhesive uniformly to a portion to be bonded on each permanent magnet, correcting a position, bonding together, and then performing curing treatment ([0017] to [0020]). Thus, claims 6 and 15 are obvious over CN’607 in view of CN’610.
Regarding claim 7, paragraphs [0014] to [0016] of CN’610 teach the limitation recited in claim 7.
Regarding claim 11, CN’610 discloses that the permanent magnet is composed of a plurality of magnet pieces have the same magnetic parameter value ([0014] to [0016]), which meets the limitations recited in claim 11.
Regarding claims 13-14, paragraph [0013] of CN’610 teach the limitation recited in claim 13-14.
Regarding claim 18, paragraphs [0014] to [0016] of CN’610 teach the limitation recited in claim 18.

Claims 8-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN’607 (CN 103894607A) in view of CN’610 (CN 103021610A, IDS dated 05/11/2020), as applied to claim 1 above, and further in view of US’780 (US 2002/0125780).
Regarding claims 8-10 and 16, CN’607 in view of CN’610 does not teach the magnet is coated with a nonmagnetic stainless steel sleeve as recited in claims 8 and 16. US’780 teaches making a rotor using permanent magnets (Abstract). US’780 discloses that stainless steel nonmagnetic sleeves covering the peripheral surface of the magnets are used to fix the position of the permanent magnets ([0013] to [0027]). Thus, it would be obvious to one of ordinary skill in the art to cover the peripheral surface of the magnets of CN’607 in view of CN’610 with stainless steel nonmagnetic sleeves as taught by US’780 in order to fix the magnet in position as disclosed by US’780. 
US’780 discloses that the rotor comprises a motor shaft core and a housing ([0011] to [0031]), which meets the limitation recited in claim 9. 
US’780 discloses that the cylindrical composite permanent magnet is configured to fix to the motor shaft core by bonding a shaft in an inner hole ([0011] to [0031]; Fig. 5), which meets the limitation recited in claim 10. 
Regarding claim 17, the recited thickness of sleeve in claim 17 is well-known to one of ordinary skill in the art. Thus, claim 17 is obvious over CN’607 in view of CN’610 and US’780.
Response to Arguments
Applicant’s arguments dated 10/06/2022 have been considered but are moot in view of the new rejection ground.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733